Citation Nr: 9915066	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-17 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coccidioidomycosis 
(Valley Fever).  


REPRESENTATION

Appellant represented by:	Private Attorney, John Dudley 
Rutland


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1996, the RO denied, in pertinent part, the claims of 
entitlement to service connection for residuals of a fracture 
of the left elbow, for hearing loss in the right ear and for 
coccidioidomycosis.  The veteran submitted a notice of 
disagreement with the denial of service connection for all 
three issues.  In October 1998, the RO granted service 
connection for right ear hearing loss and for residuals of a 
fracture of the left elbow.  

The Board notes the veteran raised the issues of entitlement 
to increased ratings for hearing loss and for residuals of a 
left elbow fracture at the March 1999 video conference.  The 
issues are not inextricably intertwined with the current 
appeal and are, therefore, referred to the RO for appropriate 
action.


FINDING OF FACT

The claim of entitlement to service connection for 
coccidioidomycosis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for coccidioidomycosis is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that on a 
treatment record dated April 14, 1965, pulmonary 
coccidioidomycosis was diagnosed.  On a record dated April 
21, 1965 it was reported that serological tests for 
coccidioidal infection resulted in a conclusion of no 
evidence of active infection due to coccidioides immitis.  It 
was opined that if this was a coccidioidal infection, it was 
so well handled that humoral antibodies were not present to 
diagnostic titer.  

Chest X-rays conducted in April 1965 revealed no significant 
abnormality.  A January 1966 X-ray was interpreted as showing 
no active intrathoracic disease.  Chest X-rays taken in July 
1966 and November 1966 did not reveal any significant 
abnormality.  No pertinent abnormalities were noted on the 
exit examination conducted in November 1966.  The veteran 
denied experiencing shortness of breath on the Report of 
Medical History portion of the exit examination.  

VA outpatient treatment records have been associated with the 
claims file.  A June 1995 chest X-ray resulted in an 
impression of mild non-specific fibrosis and small pleural 
adhesion in the left base.  A chest X-ray conducted in August 
1996 resulted in an impression of pleural scarring of the 
left base with no other significant abnormality noted.  

The veteran underwent a VA examination in August 1996.  He 
reported that he had been hospitalized for three weeks at an 
Air Force base in March 1965 for Valley fever.  In 1980, he 
was found to have an elevated right diaphragm and multiple 
calcification-like changes on the chest X-ray.  He had not 
been treated for any chronic or acute lung diseases since his 
discharge from active duty.  He complained of shortness of 
breath when bending forward.  The pertinent diagnosis was 
history of abnormal chest X-ray, claimed as due to 
coccidioidomycosis. 

The veteran testified before the undersigned member of the 
Board at a video conference in March 1999.  He stated that he 
was hospitalized during active duty for three days after he 
collapsed in a hallway for no apparent reason.  He was 
informed that he had Valley fever at that time.  He had 
experienced symptomatology he attributed to the Valley fever 
since active duty.  He had been denied employment several 
times due to scarring in his lungs.  He reported that there 
were no additional treatment records that had not already 
been associated with the claims file.  

Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).


A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claims are possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  



Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  

The Board finds the claim of entitlement to service 
connection for coccidioidomycosis to be not well-grounded.  
Coccidioidomycosis was diagnosed on an April 1965 clinical 
record.  However, serological testing conducted subsequent to 
that time did not evidence the presence of 
coccidioidomycosis.  Additionally, all in-service chest X-
rays failed to reveal any significant abnormalities.  Pleural 
scarring was not present during active duty.  
Coccidioidomycosis was not reported on the service separation 
examination.

The veteran reported that he had not been treated for 
Coccidioidomycosis subsequent to his discharge from active 
duty.  Coccidioidomycosis has not been diagnosed on any post-
service medical records associated with the claims file.  

The veteran has alleged that the pleural scarring which was 
found at the time of the August 1996 chest X-ray was a 
residual of his coccidioidomycosis.  The Board notes, 
however, that all in-service chest X-rays failed to reveal 
any evidence of abnormality.  

The Board further notes that there is no competent post 
service medical evidence of record linking the post service 
reported pleural scarring to service medical documentation of 
coccidioidomycosis.  

As there is no competent evidence of record demonstrating 
that the veteran currently has coccidioidomycosis, the claim 
of entitlement to service connection for the disorder must be 
denied as not well-grounded.  


The only evidence of record alleging that the veteran 
currently has coccidioidomycosis or that post service 
reported pleural scarring is a residual of service reported 
coccidioidomycosis is the veteran.  The veteran, however, is 
a lay person.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran's assertion that he has the claimed disorder as a 
result any incident of active duty is clearly beyond his 
competence to make.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

As the veteran's claim for service connection for 
coccidioidomycosis is not well grounded, the doctrine of 
reasonable doubt is not applicable to his case.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for coccidioidomycosis, the 
appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals




 

